Citation Nr: 9932270	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  97-27 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to a rating in excess of 10 percent for chronic 
lumbosacral strain, to include the question of whether a 
reduction in the rating for that disorder, from 20 to 10 
percent, was proper.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from March 1980 to March 
1990.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 decision by the RO that 
implemented a proposal to reduce the rating for service-
connected chronic lumbosacral strain from 20 to 10 percent.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  When the veteran was examined by VA in June 1994, 
extension and lateral flexion of the low back were limited to 
20 degrees, and there was objective evidence of lumbar spasms 
and paravertebral tenderness.  He had forward flexion to 80 
degrees.

3.  When the veteran was examined by VA in October 1996 and 
December 1997, he had extension of the low back to 30 
degrees, lateral flexion to 40 degrees, and there was no 
objective evidence of pain on motion, tenderness, paraspinal 
spasm, or neurological deficit.  He had forward flexion to 75 
degrees in October 1996, and to 60 degrees in December 1997.

4.  The RO entered a rating action proposing a reduction of 
the veteran's 20 percent evaluation for chronic lumbosacral 
strain in November 1996 and following appropriate 
notification took final rating action on the reduction on 
April 22, 1997, and notified the veteran of that action by 
letter dated April 30, 1997.

5.  The recent medical evidence indicates that the 
objectively verifiable manifestations of the veteran's low 
back disability are limited to abnormal X-ray findings and 
restricted motion causative of only "mild" functional 
limitation without objective evidence of pain on motion, 
tenderness, paraspinal spasm, or neurological deficit.  

6.  The available medical records do not show that he suffers 
from listing of the spine, marked limitation of forward 
bending in the standing position, or abnormal mobility on 
forced motion, or that he has a positive Goldthwait's sign.  
The medical evidence shows that he can perform normal working 
movements of the lumbar spine, in terms of strength, speed, 
coordination, and endurance, inasmuch as he can arise and 
stand normally, has a normal gait, and is able to hop on 
either foot and squat normally.  


CONCLUSIONS OF LAW

1.  The reduction in the rating for chronic lumbosacral 
strain, from 20 to 10 percent, was proper.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.105, 4.1, 4.7, 
4.40, 4.45, 4.71a (Diagnostic Codes 5292 and 5295) (1999).

2.  The criteria for a rating in excess of 10 percent for 
chronic lumbosacral strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.71a (Diagnostic Codes 5292 and 5295) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's spine and musculoskeletal system were found to 
be normal when he was examined for enlistment in March 1980.  
They were also found to be normal when he was examined for 
reenlistment in July 1986.

On September 23, 1986, the veteran presented for treatment 
with complaints of an eight-day history of discomfort in the 
vicinity of his back, lower abdomen, and testicles.  Physical 
examination revealed guarding with ambulation and forward 
bending, and when rising from a chair.  There was tenderness 
to palpation on the left at the L2-L3 level.  Anterior 
flexion was limited secondary to pain, and dorsiflexion of 
the back caused an increase in abdominal-testicular 
discomfort.  Straight leg raising was positive on the left, 
and negative on the right.  There was no pain with rotation 
and lateral flexion, no sciatic notch tenderness, and no 
sacroiliac, hip, knee, or ankle pain.  Strength was normal.  
Neurological examination revealed normal sensation to light 
touch, vibration, and hot and cold stimuli, and a normal 
cremasteric reflex.  Deep tendon reflexes were 2-5+ right and 
left.  The clinical impression was that he had an irritated 
nerve root.  He was to be treated with Flexeril, Nasopryn, 
and bed rest.

On September 30, 1986, the veteran presented for follow-up.  
He reported a 90 percent improvement in his symptoms.  He had 
no pain at rest or with normal activity, no numbness, and a 
full range of motion.

In December 1989, the veteran presented with complaints of 
low back pain.  He denied having numbness.  Physical 
examination revealed that he could touch his toes with mild 
discomfort, and had left-sided back pain with leg raising to 
90 degrees.  There was no swelling or discoloration, he had a 
normal gait, and flexion and extension were tolerated well.  
The clinical assessment was that he had reoccurring, mild low 
back pain.

When the veteran was examined for separation from service in 
January 1990, his spine and musculoskeletal system were found 
to be normal.  It was noted that he had a history of 
recurrent musculoskeletal back pain.

Beginning in March 1992, the veteran presented for private 
chiropractic care by a P. G. Henry.  The veteran reported 
having had low back pain for five to six years.  Examination 
of the back in March 1992 revealed tenderness, flexion to 85 
degrees, extension to 25 degrees, and lateral bending to 30 
degrees, bilaterally.  Examination in April 1992 revealed 
flexion to 95 degrees, extension to 35 degrees, and lateral 
bending to 35 degrees, bilaterally.  It was noted that he was 
showing excellent improvement.  The diagnosis was that he had 
L5 disc degeneration with L5-S1 joint hypomobility.

In February 1994, the veteran filed an application for VA 
disability compensation benefits.  He indicated that he was 
seeking benefits for a "lower back injury."

In March 1994, three acquaintances of the veteran signed 
statements to the effect that they had each observed the 
veteran's back difficulties.  The statements collectively 
indicate that the veteran frequently complained of back pain, 
and that the pain impaired his ability to perform certain 
tasks.

In a statement dated in April 1994, the veteran's spouse 
stated that the veteran had had back pain since 1985.  She 
indicated that he experienced difficulty getting out of bed 
in the morning, and that it was painful for him to stand up 
after sitting for any length of time.  She also indicated 
that activities such as yard work, walking, and standing 
aggravated his discomfort, and that the increased pain 
brought on by activity usually persisted for several days.

In June 1994, the veteran was examined by VA in connection 
with his application for benefits.  He reported a history of 
low back discomfort beginning in 1985, and said that the pain 
had been getting worse.  He reported having constant pain 
every day, and indicated that any kind of heavy lifting, 
bending, or prolonged standing exacerbated the pain.  He 
denied radiation of pain to his legs or weakness of the legs.  
Neurological examination was non-focal.  Physical examination 
revealed positive tenderness in both paravertebral areas at 
L4 and L5, flexion to 80 degrees, extension to 20 degrees, 
and lateral flexion to about 20 degrees, bilaterally.  Deep 
knee tendon reflexes were 2+, bilaterally, and straight leg 
raising was negative.  Plantar reflexes were flexor.  There 
was no deformity, and power in both lower extremities was 
5/5.  X-rays were interpreted as showing discogenic disease 
at L5-S1, lumbar spasms, and degenerative changes.   The 
clinical assessment was that he had low back pain, most 
likely chronic.

By a decision entered later that same month, the RO granted 
service connection for chronic lumbosacral strain.  The RO 
assigned a 20 percent evaluation for the disorder, effective 
February 22, 1994.

In October 1996, the veteran underwent another VA 
compensation examination.  He described the history of his 
back difficulties, and reported that he continued to have 
constant low back pain located in the midline without 
radiation to the lower extremities.  He reported that his 
pain was intensified by prolonged sitting and standing, and 
eased by aspirin, and indicated that he did not limit his 
activities.  Neurological examination, including sensation, 
motor function, and deep tendon reflexes, was normal.  
Physical examination revealed no tenderness or paraspinal 
spasm, and negative straight leg raising, bilaterally.  He 
had forward flexion to 75 degrees, backward extension to 30 
degrees, flexion to 40 degrees, bilaterally, and rotation to 
35 degrees, bilaterally.  There was no objective evidence of 
pain on motion.  He arose and stood normally, had a normal 
gait, and was able to hop on either foot and squat normally.  
X-rays revealed a mild narrowing of the lumbosacral joint, 
and some subchondral sclerosis involving the fifth lumbar 
vertebral body.  The clinical impression was that he had 
chronic strain of the lumbosacral spine.

In November 1996, the RO prepared a rating proposing a 
reduction of the evaluation assigned for chronic lumbosacral 
strain, from 20 to 10 percent.  By letter dated in December 
1996, the veteran was notified of the RO's proposal, and of 
his right to submit additional evidence within 60 days.  He 
was also notified of his right to request a hearing on the 
matter, and was informed that, if such a hearing was 
requested within 30 days, benefit payments would be continued 
at the previously established level until the hearing was 
held and his testimony was reviewed.

Thereafter, in December 1996 and January 1997, the veteran 
wrote the RO.  He disputed the RO's decision to reduce his 
evaluation, and asked for a hearing on the matter and 
representation.

By letter dated March 18, 1997, the RO notified the veteran 
that the hearing he requested had been scheduled for April 9, 
1997.  Two days before the hearing, on April 7, 1997, the 
veteran telephoned the RO and asked that the hearing be 
rescheduled for sometime after May 10.  He indicated that he 
had to go out of town unexpectedly, and would not return 
until then.

On April 22, 1997, the RO entered a decision implementing the 
proposal to reduce the rating for service-connected chronic 
lumbosacral strain from 20 to 10 percent.  The veteran was 
notified of the RO's action by letter dated April 30, 1997.

In early May 1997, the veteran wrote and telephoned the RO, 
upset that the proposed reduction had been implemented 
without a hearing.  He explained that he had called the RO 
prior to the hearing scheduled for April 9, 1997, to inform 
VA that he would be traveling out of town on business until 
May 10, and said that he had been told that the hearing would 
be rescheduled.

In June 1997, the RO wrote the veteran and explained to him 
that if a claimant requests a hearing on a proposed 
reduction, but fails to report for the hearing without good 
cause, and the 60-day pre-determination period has expired, a 
final determination may be made on the reduction.  The RO 
informed him that good cause includes illness, 
hospitalization, death of immediate family, etc.  Later that 
same month, the veteran responded by letter, repeating his 
prior requests for a hearing and representation.  He 
explained in the letter that he had been out of town on April 
9, 1997, under orders from the Department of Defense for a 
"million + dollars" training event, and argued that that 
should be considered "good cause" for failing to report for 
the hearing scheduled on that date.

During a hearing held at the RO in November 1997, the veteran 
repeated his complaints regarding the RO's implementation of 
the proposed reduction without a hearing.  He also described 
his history of treatment for back difficulties.  He argued, 
in essence, that the October 1996 VA examination was 
inadequate for rating purposes.  He testified that he had 
been in the physician's office for less than 10 minutes.  He 
indicated that he had constant pain in his low back with 
limitation of motion.  He reported that he had pain primarily 
in the low back, but also indicated that the pain migrated on 
occasion to his mid-back and legs.  He said that he had pain 
when getting out of bed in the morning, and that he 
experienced increased discomfort on bending, performing yard 
work, and with prolonged sitting and walking.  He testified 
that he no longer played softball or basketball, or wrestled 
with his kids like he used to.  He also indicated that he 
could only sleep by lying on his back.  He said that he 
refused to take "pain killers," and that he went to work 
irrespective of the pain.

Thereafter, in December 1997, the veteran was scheduled for 
another VA compensation examination.  He complained of 
severe, constant low back pain located in the midline, 
without radiation to the lower extremities, and reported 
intensified discomfort with prolonged sitting, standing, and 
walking.  Neurological examination was normal.  Physical 
examination revealed no tenderness or paraspinal spasm of the 
lumbosacral spine.  There was no objective evidence of pain 
on motion.  Straight leg raising was negative, bilaterally.  
He arose and stood normally, had a normal gait, and hopped on 
one foot and squatted normally.  He had forward flexion to 60 
degrees, backward extension to 30 degrees, lateral flexion to 
40 degrees, bilaterally, and rotation to 35 degrees, 
bilaterally.  X-rays revealed moderate spondylosis anteriorly 
at the L4-L5 level, and evidence suggestive of disc 
degeneration at the L5-S1 level.  The diagnosis was that he 
had chronic strain of the lumbosacral spine.  The examining 
physician indicated that the veteran complained of severe 
pain, and had some restriction in range of motion, but that 
he otherwise had essentially normal neurological and other 
objective findings.  The physician opined that the 
"[f]unctional limitation should be mild."

During a Board hearing conducted in November 1998, the 
veteran argued that the VA examinations conducted in October 
1996 and December 1997 were inadequate for rating purposes.  
He testified that both examinations had been very brief, and 
that no measuring devices were used to record his range of 
motion.  He also indicated that both examinations had been 
conducted by the same physician, and expressed his opinion 
that the second examination should have been performed by 
someone else, inasmuch as the physician who conducted the 
October 1996 examination may have been reluctant to make 
findings contrary to those he previously reported.  He 
indicated that he did not believe that his condition had 
deteriorated since the time of the December 1997 examination, 
but that he did believe that the examination was deficient in 
its assessment of his disability.  He testified that he had 
constant low back pain, that he had difficulty getting out of 
bed in the morning, and that activities like yard work 
increased his discomfort for three or four days.  He also 
testified that he experienced tingling in his right leg 
occasionally, and occasional radiation of pain.  He said that 
he worked regularly in spite of the discomfort, and that 
could no longer engage in physical activity like playing 
basketball.  He reported that he exercised three to five days 
a week to keep his back in shape, and indicated that he could 
flex forward to about 60 or 70 degrees without a great deal 
of pain.

In a letter to his United States Senator, dated in July 1999, 
the veteran described his VA rating history with respect to 
his service-connected low back disorder.  He also reiterated 
his belief that the recent VA examinations he had been given 
were inadequate.

In September 1999, the Board contacted the veteran by 
telephone and asked him if he wished to appoint a 
representative.  The Board noted that he had requested 
representation in letters to the RO, dated in December 1996, 
January 1997, and June 1997, but that the RO had not provided 
him with the necessary forms.  In response to the Board's 
inquiry, the veteran indicated that he did not wish to 
appoint a representative.


Legal Analysis

In the context of a claim for an increased rating, a mere 
allegation that the disability has worsened is sufficient to 
establish a well-grounded claim.  See Arms v. West, 12 Vet. 
App. 188, 200 (1999); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim is 
"well grounded."  38 U.S.C.A. § 5107(a) (West 1991).

If a veteran submits a well-grounded claim, VA has a duty to 
assist him in developing the facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.103(a), 
3.159 (1999); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that this duty is neither optional 
nor discretionary.  See Littke v. Derwinski, 1 Vet. App. 90, 
92 (1990).

In this regard, the Board notes that the veteran has been 
examined, and that he has been given the opportunity to 
testify at two hearings.  In addition, it appears that all of 
the records relevant to the evaluation of his disorder have 
been procured.  Although the veteran has asserted that the VA 
examinations conducted in October 1996 and December 1997 were 
inadequate for rating purposes, the Board has reviewed the 
relevant reports and finds no indication that the 
examinations were deficient in any material respect.  While 
the examinations may have been brief, as the veteran alleges, 
and though his range of motion may have been assessed without 
the aid of a measuring device, the reports contain all of the 
objective information necessary to a proper rating of his 
disability.  Consequently, it is the Board's conclusion that 
the duty to assist has been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  In assessing a claim 
for an increased rating, the history of the disability should 
be considered.  38 C.F.R. § 4.1 (1999); Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Lumbosacral strain is evaluated in accordance with the 
criteria set forth in 38 C.F.R. § 4.17a, Diagnostic Codes 
5292 and 5295 (1999).  Lumbosacral strain manifested by 
slight subjective symptoms only, and no limitation of motion, 
warrants a zero percent rating.  If there is characteristic 
pain on motion, or "slight" limitation of motion in the 
lumbar spine, a ten percent rating is warranted.  If there is 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, or "moderate" limitation of motion in the 
lumbar spine, a 20 percent rating is warranted.  The highest 
schedular evaluation for lumbosacral strain, a 40 percent 
rating, is warranted where the strain is severe, with listing 
of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  A 40 percent rating is also 
warranted if the strain causes "severe" limitation of 
motion in the lumbar spine.  Id.

In this context, it should be noted that VA regulations 
define disability of the musculoskeletal system primarily as 
"the inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance."  38 C.F.R. § 4.40 (1999).  To that end, 
section 4.40 provides that:

It is essential that the examination on 
which ratings are based adequately 
portray the anatomical damage, and the 
functional loss, with respect to all 
these elements.  The functional loss may 
be due to absence of part, or all, of the 
necessary bones, joints and muscles, or 
associated structures, or to deformity, 
adhesions, defective innervation, or 
other pathology, or it may be due to 
pain, supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like.

As to disorders of the joints, applicable regulations provide 
that "the factors of disability reside in reductions of 
their normal excursion of movements in different planes."  
38 C.F.R. § 4.45 (1999).   To that end, the regulations 
provide that, when rating disabilities of the joints, inquiry 
will be directed to considerations such as:

	(a)  Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).

	(b)  More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).

	(c)  Weakened movement (due to muscle injury, 
disease, or injury of peripheral nerves, 
divided or lengthened tendons, etc.).

	(d)  Excess fatigability.

	(e)  Incoordination, impaired ability to 
execute skilled movements smoothly.

	(f)  Pain on movement, swelling, deformity or 
atrophy of disuse.

Id.  The regulations further provide that instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also to be 
considered.  Id. § 4.45(f).  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).

Under 38 C.F.R. § 3.105(e) (1999), a reduction the evaluation 
of a service-connected disability may be implemented when 
evidence is received which is considered sufficient to 
warrant a reduction or discontinuance of compensation 
payments.  That section provides, in pertinent part:

	Where the reduction in evaluation of a 
service-connected disability . . . is 
considered warranted and the lower evaluation 
would result in a reduction . . . of 
compensation payments currently being made, a 
rating proposing the reduction . . . will be 
prepared setting forth all material facts and 
reasons.  The beneficiary will be notified at 
his or her latest address of record of the 
contemplated action and furnished detailed 
reasons therefor, and will be given 60 days 
for the presentation of additional evidence 
to show that compensation payments should be 
continued at their present level.  Unless 
otherwise provided in paragraph (i) of this 
section, if additional evidence is not 
received within that period, final rating 
action will be taken and the award will be 
reduced or discontinued effective the last 
day of the month in which a 60-day period 
from the date of notice to the beneficiary of 
the final rating action expires.

Id.  Paragraph (i) further provides that VA will inform the 
beneficiary in the advance written notice of the proposed 
action that he has the right to a predetermination hearing, 
provided that the request for such hearing is received by VA 
within 30 days from the date of the advance notice.  Id. 
§ 3.105(i).  If a hearing is timely requested, VA must notify 
the beneficiary in writing of the time and place of the 
hearing at least 10 days in advance of the scheduled hearing 
date.  If the beneficiary fails to report for the hearing 
without good cause, then VA can proceed to decide the issue 
based solely upon the evidence of record.  Id. § 3.105(e), 
(i)(2).

As an initial matter, the Board finds that the procedural 
requirements for reduction pursuant to 38 C.F.R. § 3.105(e) 
have been satisfied in this case.  The record shows that the 
RO entered a rating action proposing a reduction of the 
veteran's 20 percent evaluation for chronic lumbosacral 
strain in November 1996.  The veteran was notified of that 
proposal by a letter dated in December 1996, and of his right 
to request a personal hearing on the matter within 30 days.  
He was also informed that his benefits would be reduced if he 
failed to submit additional evidence within 60 days.  He 
requested a hearing within the applicable 30-day period, and 
was notified, by letter dated March 18, 1997, that a hearing 
had been scheduled for April 9, 1997.  However, he failed to 
report for the hearing as scheduled.  The RO, having 
determined that good cause had not been shown for his failure 
to report for hearing, took final rating action on the 
reduction on April 22, 1997, and notified the veteran of that 
action by letter dated April 30, 1997 (the record shows that 
the veteran missed the hearing as a result of work-related 
commitments, and not due to personal emergency of the type 
contemplated by the regulation (e.g., illness, 
hospitalization, death of a family member, etc.)).  

Turning to the underlying substance of the veteran's appeal, 
the Board finds that the preponderance of the evidence 
demonstrates that his low back symptoms have undergone an 
overall improvement since he was first examined by VA in June 
1994.  In June 1994, extension and lateral flexion of the low 
back were limited to 20 degrees, and there was objective 
evidence of lumbar spasms and paravertebral tenderness.  By 
comparison, when he was examined in October 1996 and December 
1997, he had extension to 30 degrees, lateral flexion to 40 
degrees, and there was no objective evidence of pain on 
motion, tenderness, paraspinal spasm, or neurological 
deficit.  While some decline in forward flexion was noted 
from 1994 to 1996-97-from 80 to 75 to 60 degrees, 
respectively-the medical evidence overall reflects improving 
symptomatology in terms of pain and backward and lateral 
mobility.

The Board finds, moreover, that the preponderance of the 
evidence demonstrates that no more than a 10 percent rating 
is warranted for the veteran's present symptomatology.  
Although he has indicated that he suffers from constant low 
back pain, occasional radiating symptoms, and increased 
discomfort with activity, the recent medical evidence 
indicates that the objectively verifiable manifestations of 
his disability are limited to abnormal X-ray findings and 
restricted motion causative of only "mild" functional 
limitation.  As noted above, those reports affirmatively 
indicate that there is no objective evidence of pain on 
motion, tenderness, paraspinal spasm, or neurological 
deficit.  The reports also indicate that he can perform 
normal working movements of the lumbar spine, in terms of 
strength, speed, coordination, and endurance-inasmuch as 
they reflect that he can arise and stand normally, has a 
normal gait, and is able to hop on either foot and squat 
normally-and there is no objective evidence that he suffers 
from listing of the spine, marked limitation of forward 
bending in the standing position, or abnormal mobility on 
forced motion, or that he has a positive Goldthwait's sign.  
Consequently, the Board finds that the criteria for a rating 
in excess of 10 percent under 38 C.F.R. §§ 4.40, 4.45, or 
4.71a (Diagnostic Codes 5292 and 5295) (1999), have not been 
met.

For all the foregoing reasons, the Board finds that the 
reduction in the rating for chronic lumbosacral strain from 
20 to 10 percent was proper and that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating.  The appeal must therefore be denied.


ORDER

The reduction in the rating for chronic lumbosacral strain 
from 20 to 10 percent, was proper and entitlement to a rating 
in excess of 10 percent for chronic lumbosacral strain is not 
warranted. The appeal is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

